ROBB, Associate Justice.
Appeal from a decision of an Assistant Commissioner of Patents in a trade-mark opposition proceeding, in which the decision of the Examiner of Interferences was reversed and the opposition dismissed.
The opposer, appellant here, and its predecessor, long prior to the adoption in 1921 by the applicant, appellee here, of the trade-mark “Pappoose” for use on salt, had built up a very extensive business under the same' mark in connection with the sale of .various condiments, including pepper sauce, table sauce, mustard, tomato catsup, cayenne .pepper, whole and ground pepper, and the like.
The Examiner of Interferences found that salt belongs to that class known generally as condiments; that “it is merely one of a group including pepper, mustard, and spices, which are used for seasoning food.” With that postulate, his decision, of course, was against the right of registration by the newcomer. The decisions of this court, upon which he relied, fully sustain his ruling. See Walter Baker & Co. v. Harrison, 32 App. D. C. 272; Simplex Elec. H. Co. v. Gold Car H. & L. Co., 43 App. D. C. 28; Anglo-American I. L. Co. v. Gen. Elec. Co., 43 App. D. C. 385; Fishbeck Soap Co. v. Kleeno Mfg. Co., 44 App. D. C. 6; Canton Culvert & Silo Co. v. Consol. Car-Heat. Co., 44 App. D. C. 491; Gutta-Percha & Rubber Mfg. Co. v. Ajax Mfg. Co., 48 App. D. C. 230; Macy & Co. v. N. Y. Grocery Co., 50 App. D. C. 105, 267 F. 749; Cal. Pkg. Corp. v. Price-Booker Mfg. Co., 52 App. D. C. 259, 285 F. 993; Cal. Pkg. Corp. v. Halferty, 54 App. D. C. 88, 295 F. 229.
The wide reputation established by the opposer furnishes the only apparent excuse for the adoption of this mark by the applicant. Decision reversed.
Reversed.